IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WALTER THOMAS, AS                         : No. 124 EAL 2018
ADMINISTRATOR OF THE ESTATE OF            :
WILLA MAE THOMAS, AND IN HIS OWN          :
RIGHT,                                    : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
NATHANIEL R. EVANS, III, M.D. &           :
JEFFERSON UNIVERSITY PHYSICIANS           :
& THOMAS JEFFERSON UNIVERSITY             :
HOSPITAL,                                 :
                                          :
                   Respondents


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.